Title: To Thomas Jefferson from Thomas Munroe, 24 August 1802
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Washington 24th August 1802
          
          I have the honor of enclosing a Letter which I yesterday received from Mr Nicholas King.—
          The Commissioners have always heretofore appointed the Surveyors by Letter, or by entry in the minutes of their proceedings, but in case Mr Kings proposition respecting Salary shall be acceded to, a short Letter of appointment from the President would, I have reason to believe, be more agreeable to him than if it were otherwise conferred, and if there be no objections to his being gratified it will be quite as agreeable to me as any other mode of appointment.—
          I have the honor to be with the most respectful consideration Sir Yr Obt Servt
          
            Thomas Munroe
          
        